Case: 13-3054    Document: 10     Page: 1   Filed: 04/16/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                   CRAIG RAGLAND,
                      Petitioner,

                             v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent.
                __________________________

                        2013-3054
                __________________________

    Petition for review of the Merit Systems Protection
 Board in No. PH0752120027-I-1.
               __________________________

                      ON MOTION
                __________________________

                        ORDER

     The Department of the Army moves without opposition
 to reform the official caption to name the Merit Systems
 Protection Board (Board) as respondent.

     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when
 the Board reaches the merits of the underlying case. Here,
Case: 13-3054         Document: 10   Page: 2   Filed: 04/16/2013




 CRAIG RAGLAND V. MSPB                                       2


 the Board dismissed Ragland’s appeal for lack of jurisdic-
 tion. Thus, the Board is the proper respondent in this
 petition for review.
       Accordingly,
       IT IS ORDERED THAT:

     The motion is granted. The revised official caption is
 reflected above. The Board should calculate its brief due
 date from the date of service of the petitioner’s brief.

                                       FOR THE COURT


                                        /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s21